Citation Nr: 0310631	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  97-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to January 1972 and from October 1974 to 
February 1978.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Waco, Texas.  This case was previously before the Board in 
December 2002, when the Board issued a decision declining to 
reopen a claim of service connection for a left knee 
disability, and denying a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine.  The Board 
determined that additional development was needed on the 
issue of service connection for a left shoulder disability, 
and undertook such development.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

The development undertaken by the Board (an examination of 
the left shoulder with medical opinion) was accomplished in 
March 2003.  However, this additional evidence has not been 
considered in the first instance by the AOJ, and the veteran 
has not waived such consideration.  

Furthermore, there is an additional problem with the 
development accomplished in March 2003.  This appeal involves 
the veteran's left shoulder.  The Board's request for 
development and the request to the examining facility both 
specified that the left shoulder was at issue.  The March 
2003 examination report reflects that while both shoulders 
were examined, the examiner focused (and opined) on the right 
shoulder. 

Due to these circumstances, and under the Federal Circuit 
case cited above, the Board has no recourse but to remand the 
case for the following:

1.  Ask the veteran to identify any VA or 
non-VA health care providers that have 
treated him for any left shoulder 
problems from March 2001 to the present.  
Obtain and associate with the claims file 
complete treatment records from all 
sources identified.
Whether or not the veteran responds, the 
RO should obtain any VA medical records 
pertaining to treatment the veteran has 
received for any left shoulder problems 
which are not already associated with the 
claims file.

2.  The RO should then arrange for the 
veteran to undergo another VA orthopedic 
examination to determine whether or not 
he has a left shoulder disability that 
is, as likely as not, related to service.  
Based on review of the record, including 
service medical records, and examination 
of the veteran the examiner should 
provide a diagnosis for any current left 
shoulder disability the veteran has and 
opine whether it is at least as likely as 
not that such disability was incurred in 
or aggravated (worsened in severity 
beyond any natural progression) during 
service.  The examiner must explain the 
rationale for any opinion given

3.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
Veterans Claims Assistance Act of 2000.  
If so, such should be accomplished.  

4.  The RO should then review the claim, 
considering all evidence added to the 
record since their last review of the 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





